i          i      i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00375-CR

                                       Willie L. JACKSON, Jr.,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2005-CR-5117
                             Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 23, 2008

DISMISSED FOR WANT OF JURISDICTION

           Appellant was sentenced on May 22, 2006. The record does not reflect whether appellant

filed a motion for new trial. If no motion for new trial was filed, the notice of appeal was due on

June 21, 2006, and a motion for extension of time to file notice of appeal was due on July 6, 2006.

If a timely motion for new trial was filed, appellant’s notice of appeal was due to be filed on August

21, 2006, and a motion for extension of time to file notice of appeal was due on September 5, 2006.
                                                                                        04-08-00375-CR

See TEX. R. APP. P. 26.2(a), 26.3. Appellant filed a motion for leave to file a late notice of appeal

on May 30, 2008. This court issued an order on June 19, 2008 directing appellant to show cause

why this appeal should not be dismissed for lack of jurisdiction. Appellant did not respond. When

a notice of appeal and motion for extension of time are not filed within the fifteen-day grace period

after the deadline for filing notice of appeal, the appellate court lacks jurisdiction. TEX. R. APP. P.

26.3; Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from final felony

conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure). Accordingly, the appeal is dismissed for lack of jurisdiction.

                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-